DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

               CATHERINE D. GALLOWAY BENITEZ
        a/k/a CATHERINE BENITEZ and MICHAEL BENITEZ,
                         Appellants,

                                   v.

     THE BANK OF NEW YORK MELLON TRUST COMPANY, NA,
SUCCESSOR TO THE BANK OF NEW YORK TRUST COMPANY, NA, as
  trustee, FOR THE CHASE MORTGAGE FINANCE CORPORATION
    MULTI-CLASS MORTGAGE PASS-THROUGH CERTIFICATES,
                       SERIES 2007-86,
                          Appellee.

                             No. 4D18-1106

                         [February 21, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry J. Stone, Senior Judge; L.T. Case No. CACE-17-
001645.

  Bart A. Houston of The Houston Firm, P.A., Fort Lauderdale, for
appellants.

  Allison Morat of Pearson Bitman LLP, Maitland, for appellee.

PER CURIAM.

  Affirmed.

GROSS, CONNER and FORST, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.